Mr. Justice Fulton delivered the opinion of the court: John W. Adams, the plaintiff in error, was indicted by the grand jury at the January term, 1946, of the Champaign County circuit court for the offenses of burglary and larceny. On January 31, 1946, he entered a plea of guilty to count I of the indictment, which charged burglary, and made a motion to be admitted to probation. His application for probation was allowed on February 21, 1946, and he was admitted to probation for a period of two years, one of the conditions of probation being that he be imprisoned at the Illinois State Farm at Vandalia for the first six months of that period. Thereafter, on motion of the probation officer, and after a hearing, the court on March 11, 1947, revoked and terminated the probation and sentenced plaintiff in error to the Illinois State Penitentiary for the statutory term. He has prosecuted a writ of error from this court for the purpose of seeking a review of the order revoking and terminating his probation. This identical question was before this court in People v. Bruno, 395 Ill. 382. We approve what was said in that case. Section 15 of the Probation Act (Ill. Rev. Stat. 1945, chap. 38, par. 798,) provides for a review by the Appellate Court of any order changing, modifying or terminating the probation period, as in case of appeals from or writs of error to the circuit courts in misdemeanors. Accordingly, this court is without jurisdiction to review or decide the questions raised by the plaintiff in error pertaining to the order revoking the prior order admitting plaintiff in error to probation. The cause is transferred to the Appellate Court for the Third District. ^ Cause transferred.